Citation Nr: 1234431	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability other than the already service connected radiculopathy secondary to her service connected cervical spine disability.

2.  Entitlement to an increased rating for a cervical spine disability, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for a right little finger injury, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 40 percent for a low back disability.

5.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to March 1993, June 2003 to September 2003, and November 2003 to February 2004, with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In December 2009, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.

In August 2010, the Board remanded the appeal.  In a May 2012 rating decision, the RO granted the Veteran a 40 percent rating for her low back disability and a 30 percent rating for her cervical spine disability, both effective the date of her claim.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

A review of the record on appeal reveals that the Veteran has claimed on a number of occasions that her service connected low back and cervical spine disabilities prevents her from working.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claim for a higher evaluation for the low back disability and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show the Veteran being diagnosed with a right shoulder disability, other than the already service connected radiculopathy secondary to her service connected cervical spine disability, at any time during the pendency of the appeal.

2.  The evidence does not show that the Veteran's cervical spine disability is manifested by unfavorable ankylosis of the entire cervical spine or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during any twelve month period during the pendency of her appeal.

3.  The evidence does not show that the Veteran's right little finger injury is manifested adverse symptomatology that equates to amputation of the little finger with metacarpal resection at the proximal interphalangeal (PIP) joint despite the ankylosis at the distal interphalangeal (DIP) joint at 5 degrees of flexion and despite her complaints of pain, at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A right shoulder disability, other than the already service connected radiculopathy secondary to the Veteran's service connected cervical spine disability, was not incurred in or aggravated by military service or an already service connected disability.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).

2.  The criteria for a rating greater than 30 percent for a cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for a rating greater than 10 percent for a right little finger injury are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5199-5156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in September 2004 and November 2004, before the October 2005 rating decision, along with the letters dated in March 2006 and August 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the October 2005 rating decision, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claims in the May 2012 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board also finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, supplemental statements of the case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the December 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative and that representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current right shoulder disability is related to her service or a service connected disability.  They also asked questions to draw out the current state of the Veteran's already service connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for service connection and her claims for higher evaluations.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service and reserve component treatment records as well as her post-service records from the Phoenix VA Medical Center and GIGNA.  

The Veteran was also provided VA examinations in October 2004, December 2004, June 2009, and October 2009 as well as in September 2010 and February 2012 that are adequate to adjudicate the claims and satisfies the Board's August 2010 remand directives because they include a comprehensive examination of the claimant that allows the Board to ascertain if she has a current right shoulder disability as well as to rate the severity of her service connected disabilities under all relevant Diagnostic Codes after a review of the record on appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran contends that she has a current right shoulder disability separate and apart from the neurological problems caused by her service connected cervical spine disability which disability is either directly related to her military service or caused or aggravated by her service connected cervical spine disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

There was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of a right shoulder disability, other than the already service connected radiculopathy secondary to the Veteran's service connected cervical spine disability, at any time during the pendency of her appeal.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310; McClain, supra; Allen, supra

In this regard, the private treatment records obtained from GIGNA, dated from June 2004 to August 2004, as well as VA treatment records dated from June 2004 to August 2004, document the Veteran's complaints and treatment for right shoulder pain.  In this regard, the June 2004 private treatment records noted that her right shoulder pain started suddenly over the weekend and diagnosed her with right shoulder strain and a rotator cuff tear.  In June 2005, the private treatment records also show her being given a diagnosis of tendonitis.  None of the right shoulder diagnoses seen in the GIGNA treatment records are supported by clinical evidence.  

On the other hand, the September 2010 VA examiner, after a review of the record on appeal and an examination of the Veteran, opined that examination of the Veteran's right shoulder was normal with a normal June 2009 X-ray, except for her radiculopathy.  The Board finds the September 2010 VA examiner's opinion the most competent and credible medical opinion of record because, unlike the GIGNA diagnosis, it is supported by clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).

Service and reserve component medical records, including examinations dated in August 1995 and July 2001, are negative for evidence of the Veteran being treated for any right shoulder injury and/or disability not related to her already service connected right upper extremity radiculopathy.  In fact, when examined in August 1995 and July 2001, the Veteran did not report a history of a right shoulder disability and examination of the upper extremities was normal.  

Likewise, the post-service private and VA treatment records, except as noted above, do not show the claimant being diagnosed with a chronic right shoulder disability other than her already service connected right upper extremity radiculopathy, at any time during the pendency of the appeal.  

Moreover, neither the June 2009 or the October 2009 VA examinations provide the Veteran with the missing current diagnosis of a right shoulder disability separate and apart from the radiculopathy caused by her service connected cervical spine disability.  In this regard, while the June 2009 VA examiner opined that examination revealed evidence of an impingement syndrome tendinosis, X-rays were negative and it was hard to come up with an exact etiology of her trouble.  Similarly, while the October 2009 VA examined opined that the Veteran had a problem with her right shoulder separate and apart from her service connected cervical spine disability, the examiner did not provide a diagnosis of what that disability was.  

Lastly, the Board notes that while the Veteran, her husband, and her representative as lay persons are competent to report on the claimant's observable symptoms, such as pain and limitation of motion because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of a chronic right shoulder disability other than radiculopathy because such an opinion requires medical expertise which they do not have.  See Jandreau, supra; Buchanan, supra.  Moreover, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Therefore, the Board finds that the most competent and credible evidence of record is the September 2010 VA examiner's opinion which shows that the Veteran was not diagnosed with a right shoulder disability, other than her already service connected radiculopathy, at any time during the pendency of her appeal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Moreover, the Board finds that facts in the current appeal can be distinguished from those in McClain, supra, because the current appeal does not show a medical history in which the claimant's disability resolved during the pendency of the appeal but instead one in which the appellant was never given a competent and credible diagnosis of a disability during the pendency of the appeal.  

Accordingly, since a condition precedent for establishing service connection on a direct and secondary basis is the diagnosis of a disability during the pendency of the appeal and the Veteran does not have such a diagnosis, the Board finds that entitlement to service connection for a right shoulder disability, other than her already service connected radiculopathy, must be denied on a direct and a secondary basis.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

The Rating Claims

The Veteran asserts that her cervical spine and right little finger disabilities meet the criteria for higher evaluations.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations also require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

a.  The Cervical Spine Disability

Most recently, the December 2009 rating decision granted a 30 percent rating for the Veteran's cervical spine disability under 38 U.S.C.A. § 4.71a, Diagnostic Code 5237, effective the February 27, 2004, date of her claim. 

The General Rating Formula for Disease and Injuries of the Spine, provides a 30 percent rating if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine; a 40 percent rating if there is unfavorable ankylosis of the entire cervical spine; and a 100 percent rating if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Formula for Rating Intervertebral Disc Syndrome provides a 40 percent rating if her adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks during the past 12 months and a 60 rating if her adverse symptomatology includes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

As to rating the Veteran's cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine, the Board notes that treatment records documents the Veteran's complaints and treatment for cervical spine pain and limitation of motion.  In fact, at its worst, range of motion of the cervical spine was limited to 15 degrees of flexion, 0 degrees of extension, 10 degrees of rotation, and 10 to 15 degrees of lateral tilt at the October 2009 VA examination after taking into account her pain and after three repetitions.

However, in the absence of ankylosis, the Board may not rate a service-connected cervical spine disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the treatment records as well as the VA examinations dated in October 2004, June 2009, October 2009, September 2010, and February 2012 are negative for a diagnosis of unfavorable ankylosis of the cervical spine.  Accordingly, because the record is negative for unfavorable ankylosis of the cervical spine despite the one time finding of complete loss of extension at the October 2009 VA examination, the Board finds that a rating in excess of 30 percent is not warranted for her service-connected cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra. 

As to rating the Veteran's cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome, while the Veteran claims that her adverse symptomatology causes her to be unable to work and the record includes statements from doctor that her adverse symptomatology makes it difficult for her to work, there is no competent and credible evidence in the record of the claimant's cervical spine disability requiring physician prescribed bed rest for six weeks during any 12 month period at any time during her appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, the September 2010 VA examiner specifically opined that she did not have any incapacitating episodes.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Nor has the Veteran asserted that she experienced incapacitating episodes of at least six weeks duration within any 12 month period.

Consequently, the Board finds that an increased rating is not warranted for her service-connected cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome because her adverse symptomatology did not include at least six weeks of incapacitating episodes.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.

b.  Other Back Concerns

Note 1, to 38 C.F.R. § 4.71a, allows the Veteran to receive a separate compensable rating for adverse neurological symptomatology associated with a service connected cervical spine disability.  However, the Board finds that it does not have jurisdiction over a claim for an increased rating for the Veteran's radiculopathy because the RO has already granted the claimant separate ratings for her radiculopathy and she has not appealed these ratings.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011).  

Each of the ways by which the cervical spine is ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), contemplates limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both a strain and other symptoms, such as those set forth in Diagnostic Code 5242, would be inappropriate.  38 C.F.R. § 4.14 (2011).  

c. The Right Little Finger Injury

Historically, the RO in a September 1994 rating decision granted service connection for a right little finger injury disability and rated it as 10 percent disabling under 38 U.S.C.A. § 4.71a, Diagnostic Code 5199-5156.  

At all times during the pendency of the appeal Diagnostic Code 5156 provides an increased, 20 percent, rating for amputation of the little finger with metacarpal resection at the PIP. 

With the above criteria in mind, at the October 2004 VA examination range of motion studies of the right little finger revealed 30 degrees of flexion at the metacarpophalangeal (MP) joint, the PIP joint, and the DIP joint as well as 0 to 90 degrees at the proximal interphalangeal joint and at the distal interphalangeal joint it was an additional 20 degrees from her 30 degree neutral position.  It was also opined that she could fully close her fingers to her palm, she could appose the finger to her thumb, and her grip strength was full and equal. 

At the June 2009 VA examination, it was opined that the Veteran had flexion contracture of the DIP joint to 20 degrees. It was also opined that she had no function loss in her right hand as well as no worsening of symptoms since her original injury. 

At the September 2010 VA finger examination, the Veteran had decreased right hand strength and dexterity as well as pain, deformity, weakness, and stiffness.  The right little finger had ankylosis of the DIP joint at 5 degrees of flexion but no ankylosis of the PIP or MP joints.  It was also opined that the ankylosis did not interfere with the motion of the other fingers or overall hand motion. 

Despite the ankylosis at the DIP joint at 5 degrees of flexion and despite the Veteran's complaints of pain, the Board finds that the most competent and credible evidence of record is negative for adverse symptomatology that shows that the Veteran's right little finger injury disability is manifested adverse symptomatology that equates to amputation of the little finger with metacarpal resection at the PIP joint.  The Board has reached this conclusion because the record also shows that she does not also have ankylosis of either the PIP or MP joints of the right little finger.  Moreover, a review of the record on appeal does not reveal that a medical professional has ever opined that her adverse symptomatology equates to amputation of the little finger with metacarpal resection at the PIP.  See Colvin, supra.  Therefore, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's right little finger injury have not been met and her claim must be denied.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra. 
Extraschedular Ratings

As to the Veteran's claim that her disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they are not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  In this regard, while the Veteran told her September 2010 VA examiners that she was fired in June 2010 after twelve years because of excessive absenteeism and has not worked since that time, she also told the examiner that the absenteeism was due to her multiple medical problems.  Therefore, there is simply no objective evidence that either of her above disabilities, acting alone, resulted in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what she sees and feels such as pain and lost motion and the claimant and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more competent and credible the medical opinions as to the severity of her disabilities provided by the experts at the VA examinations than these lay assertions.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Conclusion

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert, supra.  
ORDER

Entitlement to service connection for a right shoulder disability, other than the already service connected radiculopathy secondary to the Veteran's service connected cervical spine disability, is denied. 

Entitlement to an increased rating for a cervical spine disability, evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for a right little finger injury, evaluated as 10 percent disabling, is denied.


REMAND

As to the claim for a higher evaluation for a low back disability, the Board finds that a remand to provide the Veteran with another VA examination is required because the February 2012 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board finds that VA examination inadequate because, while the examiner opined that range of motion studies could not be performed because of pain and crying by the Veteran but she nonetheless had flexion to 5 degrees, the examiner did not provide an opinion as to whether the claimant's adverse symptomatology equated to unfavorable ankylosis of the entire thoracolumbar spine and/or if she had incapacitating episodes having a total duration of at least six weeks during any 12 month period during the pendency of the appeal.  38 U.S.C.A. § 4.71a, Diagnostic Codes 5235-5243.  Therefore, the Board finds that a remand to obtain this missing medical evidence is required.  38 U.S.C.A. § 5103A(d); Also see Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance). 

As explained above, the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the TDIU issue is not fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU or an examination to obtain an opinion as to whether her service connected disabilities prevent her from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b); 38 C.F.R. § 19.31 (2011); Dingess, supra; McLendon, supra.  Therefore, the Board finds that a remand for such development is required.

Given the Veteran's continued medical treatment, while the appeal is in remand status, the RO/AMC should also obtain and associate with the claims file all of her contemporaneous treatment records including her post-April 2011 treatment records from the Phoenix VA Medical Center and post-March 2006 records from GIGNA.  38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-April 2011 treatment records from the Phoenix VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file. 

2.  After obtaining authorizations from the Veteran, the RO/AMC should obtain and associate with the record all of her contemporaneous treatment records including her post-March 2006 records from GIGNA.  All actions to obtain the requested records should be documented fully in the claims file.

3.  The RO/AMC should provide the Veteran with notice of the laws and regulations governing a claim for a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

4.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a low back examination to obtain the missing medical opinions as well as an opinion as to whether she meets the criteria for a TDIU.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a. Does the Veteran's adverse symptomatology equate to unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine?

b. Did the Veteran have incapacitating episodes having a total duration of at least six weeks during any 12 month period since 2004?

c. Is it at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent her from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age and any non-service connected disabilities.  

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  The RO/AMC should thereafter readjudicate the claims.  As to the claim for a higher evaluation for the low back disability, such adjudication should consider whether a separate rating is warranted for the incontinence noted by the September 2010 and February 2012 VA examiners as well as whether staged ratings are warranted.  See 38 C.F.R. § 4.71a, Note (1); Fenderson, supra.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing rating incontinence and a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


